COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judges Annunziata and Agee


WAYNE MAURICE SCOTT
                                           MEMORANDUM OPINION * BY
v.   Record No. 1589-00-3         CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                MAY 29, 2001
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                    Richard C. Pattisall, Judge

           (Thomas E. Wray, on brief), for appellant.
           Appellant submitting on brief.

           (Mark L. Earley, Attorney General;
           Kathleen B. Martin, Assistant Attorney
           General, on brief), for appellee. Appellee
           sumitting on brief.


     Wayne Maurice Scott (appellant) was convicted in a jury trial

of rape, in violation of Code § 18.2-61(A), and robbery, in

violation of Code § 18.2-58.    On appeal, he contends that the

evidence was insufficient to convict him of either crime because

the eyewitness testimony was inherently incredible and the other

evidence was not sufficient to identify him as the perpetrator of

the crimes. 1   Because appellant failed to object to the

introduction of the identification evidence and failed to move to



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Other than with respect to identification, appellant does
not challenge the sufficiency of the evidence.
strike the evidence or set aside the verdict on this ground, Rule

5A:18 bars our consideration of his insufficient evidence claim.

     Rule 5A:18 provides:

             No ruling of the trial court . . . will be
             considered as a basis for reversal unless
             the objection was stated together with the
             grounds therefor at the time of the ruling,
             except for good cause shown or to enable the
             Court of Appeals to attain the ends of
             justice. A mere statement that the judgment
             or award is contrary to the law and the
             evidence is not sufficient to constitute a
             question to be ruled upon on appeal.

(Emphasis added).    "'To be timely, an objection must be made

when the occasion arises--at the time the evidence is offered or

the statement made.'"     Bowman v. Commonwealth, 30 Va. App. 298,

301, 516 S.E.2d 705, 707 (1999) (quoting Marlowe v.

Commonwealth, 2 Va. App. 619, 621, 347 S.E.2d 167, 168 (1986)).

Objections to identification evidence must be made by "motion or

objection either before or at the time the identification

evidence was unfolded to the jury."      Poole v. Commonwealth, 211
Va. 258, 259, 176 S.E.2d 821, 822 (1970) (holding that an

accused waives all objections to identification evidence when

the accused waits until the Commonwealth has rested its case

before challenging the admissibility of identification

evidence).    In the instant case, appellant made no objection

when Jennifer Schuder (Schuder), the victim of the rape and

robbery, identified him in court during the trial.     Nor did

appellant object when Schuder testified that she identified


                                 - 2 -
appellant during a "live line-up" at the courthouse shortly

after the rape and robbery.   Appellant also did not object when

Sue Rubeiz testified that Schuder identified appellant during

the "live line-up."   Thus, we hold that appellant failed to

timely object to the identification evidence.

     Appellant cannot rely upon his motions to strike the

evidence or his motion to set aside the verdict.   A motion to

strike the evidence or to set aside the verdict must specify the

grounds upon which the motion is based.    See Marshall v.

Commonwealth, 26 Va. App. 627, 637, 496 S.E.2d 120, 124 (1998);

Redman v. Commonwealth, 25 Va. App. 215, 220, 487 S.E.2d 269,

272 (1997).   In the instant case, appellant failed to specify

the grounds upon which his motions were based.   At the end of

the Commonwealth's evidence appellant "move[d] to strike the

evidence for the Record."    He provided no other basis and did

not make an argument to the court explaining his motion.     At the

end of all the evidence appellant again "move[d] to strike the

evidence for the Record."    Again he did not provide a basis for

the motion or offer any further argument or explanation to the

court for his motion.   After the jury returned a verdict, the

following colloquy took place between the trial court and

appellant's trial counsel:

          MR. MAYNARD: I have a motion to set aside
          the verdict, excuse me, a motion to set
          aside the judgment, notwithstanding the
          verdict.


                                - 3 -
          THE COURT: All right, and what are your
          grounds for that, Mr. Maynard?

          MR. MAYNARD:    For the Record, Your Honor.

Appellant offered no further argument or explanation of the

basis for his motion.    Appellant's sole basis in all three

motions was "for the Record."    "For the record" is not a ground

for a motion.   Appellant's motion is identical to a "motion to

strike the evidence" or a "motion to set aside the verdict"

where counsel has not included the phrase "for the record."    If

the motion is made in court or by written motion then it is "on

the record," adding the phrase "for the record" to the motion

has no effect on whether the motion is a part of the record or

on the validity of the motion.    Appellant has made nothing more

than a general "motion to strike" and a general "motion to set

aside the verdict."   Therefore, although appellant moved to

strike the evidence at the end of the Commonwealth's evidence,

renewed his motion at the end of all the evidence and made a

motion to set aside the verdict, he failed to specifically

assert that the evidence was insufficient to prove that he was

the person who committed the crimes or offer any other grounds

of error, as required to preserve the issue for appeal.

     Furthermore, we cannot excuse appellant's failure to

properly object or make a sufficient motion to strike so as to

invoke the "ends of justice" exception because the record does

not show that appellant "was convicted for conduct that was not


                                 - 4 -
a criminal offense or . . . that an element of the offense did

not occur."   Redman, 25 Va. App. at 222, 487 S.E.2d at 273.    For

the reasons set forth above, we hold that Rule 5A:18 bars our

review of the sufficiency of the evidence regarding the

identification of appellant as the person who committed the

robbery and rape.   Accordingly, we affirm both convictions.

                                              Affirmed.




                               - 5 -